EXHIBIT 10.8
AMENDMENT
TO
EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the “Company”) and Charles B. Edelstein (the “Executive”), effective July 7,
2008 (the “Agreement”), is hereby amended as follows, effective as of
October 31, 2008. The purpose of this Amendment is to (i) bring the Agreement
into documentary compliance with the applicable requirements of the Treasury
Regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) add a performance-vesting requirement to the
supplemental restricted stock unit award to be made to the Executive on
October 31, 2008 in order to qualify that award as performance-based
compensation for purposes of Section 162(m) of the Code.
     1. Section 4(d) of the Agreement is hereby amended in its entirety to read
as follows:
          (d) Vesting. The Initial Option Grant will vest and become exercisable
in a series of four successive equal annual installments upon the Executive’s
completion of each year of employment with the Company over the four-year period
measured from the Commencement Date (regardless of the actual grant date). In
addition, the Initial Option Grant will be subject to the vesting acceleration
provisions set forth in Sections 8 and 11 of this Agreement. Both the Initial
RSU Award and the Supplemental RSU Award will be subject to the following
performance and service vesting requirements:
          (i) The vesting of both the Initial RSU Award and the Supplemental RSU
Award will be tied to the Company’s attainment of net book income, after tax
expense, of $250 million for the 2009 fiscal year. Net book income, after tax
expense, will be calculated on a consolidated basis with the Company’s
consolidated subsidiaries for financial reporting purposes and in accordance
with generally accepted accounting principles and shall be determined on the
basis of the Company’s audited financial statements, subject to the following
modifications:
          - There shall be excluded: (i) all stock-based compensation accrued
for such fiscal year pursuant to Statement of Financial Accounting Standards
123R and any other GAAP expense for such fiscal year relating to equity
compensation awards, (ii) any extraordinary, nonrecurring items as determined in
accordance with Accounting Principles Board Opinion No. 30, and (iii) all
amounts (including settlement payments, judgment or verdict amounts, legal fees,
costs and other litigation/settlement expenses) expensed during the 2009 fiscal
year in connection with the settlement or disposition of the litigation matters
identified in Item 3 of the Company’s Form 10-K for the fiscal year ending
August 31, 2008.
          (ii) None of the Initial Restricted Stock Unit Award or the
Supplemental RSU Award will vest unless such performance goal is attained.
However, if such performance goal is attained, then the shares of Class A common
stock underlying both the Initial RSU Award and the Supplemental RSU Award will
vest and become issuable in installments over the Executive’s period of
continued employment with the Company as follows: (a) forty percent (40%) of the

1



--------------------------------------------------------------------------------



 



shares subject to the Initial RSU Award and the Supplemental RSU Award will vest
upon the Executive’s completion of one year of employment with the Company
measured from the Commencement Date and will be issued immediately upon the
Compensation Committee’s certification of the attainment of the performance
goal, (b) an additional forty percent (40%) of the shares subject to the Initial
RSU Award and the Supplemental RSU Award will vest and become issuable upon the
Executive’s completion of two years of employment with the Company measured from
the Commencement Date and (c) the remaining twenty percent (20%) of the shares
subject to the Initial RSU Award and the Supplemental RSU Award will vest and
become issuable upon the Executive’s completion of three years of employment
with the Company measured from the Commencement Date. In addition, both the
Initial RSU Award and the Supplemental RSU Award will be subject to the vesting
acceleration provisions of Sections 8 and 11 of this Agreement. All issuances
under the Initial RSU Award and the Supplemental RSU Award will be subject to
the Company’s collection of the applicable withholding taxes.
     2. Section 7(d) of the Agreement is hereby amended in its entirety to read
as follows:
          (d) Termination due to the Executive’s Death or Disability. This
Agreement will terminate upon the death of the Executive. The Company may
terminate the Executive’s employment hereunder if he is unable to perform, with
or without reasonable accommodation, the principal duties and responsibilities
of his position with the Company for a period of six (6) consecutive months or
more by reason of any physical or mental injury or impairment; provided,
however, that in the event the Executive is at the time covered under any
long-term disability benefit program in effect for the Company’s executive
officers or employees, such termination of the Executive’s employment shall not
occur until the earlier of (i) the date he first becomes eligible to receive
benefits under such program or (ii) the date he is deemed to have a Separation
from Service (as defined below) by reason of such disability. The termination of
the Executive’s employment under such circumstances shall, for purposes of this
Agreement, constitute a termination for “Disability.”
     3. Subparagraphs (i) and (ii) of Section 8(b) of the Agreement are hereby
amended in their entirety to read as follows:
     (i) an amount equal to (A) two times the Executive’s Base Salary and
(B) two times the average of his actual Annual Bonuses for the three full fiscal
years of employment (or fewer number of full fiscal years of employment with the
Company) immediately preceding the fiscal year in which such termination of
employment occurs or, solely with respect to a triggering event occurring during
the Company’s 2009 fiscal year, the Executive’s target bonus for such year, with
such payment to be made in successive equal increments, in accordance with the
Company’s normal payroll practices for salaried employees, over the one-year
period measured from the date of the Executive’s Separation from Service,
beginning with the first pay day within the sixty (60)-day period following the
date of such Separation from Service on which the Required Release is effective
following the expiration of any applicable revocation period, but in no event
later than the end of such sixty (60)-day period on which the Required Release
is so effective;

2



--------------------------------------------------------------------------------



 



     (ii) accelerated vesting of the Initial Option Grant to the extent of the
greater of (A) fifty percent of the then unvested portion of such grant or
(B) the portion of such grant which would have vested had the Executive
completed an additional twelve (12) months of employment with the Company prior
to the Termination Date, and one hundred percent vesting of both the Initial RSU
Award and the Supplemental RSU Award if such termination of employment occurs
either prior to the completion of the performance period specified in those
awards or on or after the completion of that performance period in which the
designated performance goal is attained, with any shares which so vest under the
Initial RSU Award and the Supplemental RSU Award to be issued at the time or
times set forth in the applicable award agreements, subject to any required
holdback under Section 14(b).
     4. There is hereby added to the end of Section 14(c) of the Agreement the
following sentence:
     In no event shall any 409A Gross-Up Payment to which the Executive becomes
entitled hereunder be made later than the later of (i) the end of the calendar
year in which the related Section 409A Penalty Tax is remitted to the
appropriate tax authorities or (ii) the end of the sixty (60)-day period
measured from the date such tax is so remitted.
     5. Except as modified by this Amendment, all the terms and provisions of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the date indicated
below, and the Executive has executed this Amendment on the date indicated
below.

                  CHARLES B. EDELSTEIN       APOLLO GROUP, INC.    
 
               
/s/ Charles B. Edelstein
 

Dated: Dec. 12, 2008
      By:

Title:   /s/ Joseph L. D’Amico
 

President, CFO & Treasurer
 
   
 
     
Dated:  
Dec. 12, 2008    

3